Concurring and Dissenting Opinion by
Judge Doyle:
I concur with the result reached in the majority opinion with regard to the topics of employee scheduling, seniority, holidays, vacations, discipline, and meal and break periods, on the basis of Allegheny County v. Allegheny Court Association of Professional Employees, 67 Pa. Commonwealth Ct. 277, 446 *597A.2d 1370 (1982). I must disagree, however, and dissent from the majority holding that the topics of sick leave, funeral leave, jury duty and shift differential are per se topics which are beyond the authority of the County Commissioners to bargain over. The very reason the case at bar was remanded previously was to determine what specific aspects of employment and what definitive terms were included in the broad topical heading and broad characterization of activity outlined in the bargaining agreement here subject to our review. American Federation of State, County and Municipal Employees v. Pennsylvania Labor Relations Board (AFSCME I), 62 Pa. Commonwealth Ct. 548, 437 A.2d 468 (1981). In remanding we held that we could not properly perform our appellate review if that review was based solely upon a refusal to negotiate simply by category of the subject matter. We stated that “an unwillingness to negotiate provisions of a collective bargaining agreement which, if given effect, would infringe upon the exclusive authority of the judges to select, discharge and. supervise their employees, is not an unfair labor practice.” Id. at 554, 437 A.2d at 471-72. But we also held that it was error for the Pennsylvania Labor Relations Board to reject the contentions of the American Federation of State, County and Municipal Employees that matters other than the selection, discharge and supervision of Court personnel were in issue, and subsumed or included within those broad categories, without inquiry regarding whether such was, in fact, the case. The majority would contradict that holding by now declaring that the topics of sick leave, funeral leave, jury duty and shift differential are per se, as a matter of law, outside the scope of the Commissioners’ authority. This result is not compelled by Allegheny County and contradicts AFSCME I.
*598Under the standard now set down by the majority, even such a mundane matter as a pay differential because of a difference in shift would be of such magnitude and consequence that it would impermissibly inhibit the Court and “curtail a judge’s supervisory power over the court personnel’s daily performance.” (Maj. Op. at 4.)
I must, therefore, dissent.